Citation Nr: 0202301	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  99-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
metatarsalgia with pes planus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to October 
1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for metatarsalgia, evaluated as 10 percent 
disabling from October 5, 1997.  In March 2001, the RO 
recharacterized the disability as metatarsalgia with pes 
planus and increased the rating to 30 percent effective 
October 5, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected metatarsalgia with pes 
planus is pronounced.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for 
metatarsalgia with pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5279 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
enhanced VA's duty to notify and assist a veteran in 
developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's 
private and VA medical treatment records since his discharge 
from service to the present.  The veteran has not indicated 
that there are any additional records that could be obtained.  
Additionally, the RO has provided the veteran with an 
examination in relation to his bilateral foot disability.  

The record discloses that the August 1998 and March 2001 
rating decisions provided the veteran with the reasons and 
bases for the denial of his claim.  The January 1999 
statement of the case, and the December 1999 and March 2001 
supplemental statements of the case, provided the veteran 
with the applicable criteria for rating the bilateral foot 
disability, including the criteria for a higher evaluation.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
his accredited representative.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

Service medical records establish the veteran was diagnosed 
with pes planus, and that a stress fracture of the third 
metatarsal of the left foot was initially diagnosed by X-ray 
in August 1993.  A bone scan in November 1993 reportedly also 
demonstrated a stress fracture of the right tibia.  

VA examination in January 1998 revealed some mild tenderness 
to palpation over the mid to distal third metatarsal bone in 
the left foot.  There was also some slight tenderness of the 
lateral plantar surface of the left foot with evidence of 
less than optimal arch curvature in the left foot.  There was 
pain elicited in the left foot on weight bearing.  The pain 
was stated to be over the third metatarsal bone as well as 
the lateral aspect of the plantar surface of the left foot.  
The right foot was also non-swollen.  There was mild 
tenderness over the fifth metatarsal bone in the right foot 
with pain on weight bearing.  There was no toe or ankle 
deformity and there was full range of motion of all toes and 
of the ankle joint.  The diagnosis was bilateral foot pain 
with fallen arches.  The examiner commented that the veteran 
had mild limitation of activity for his age in that he could 
not partake of strenuous exercise or do lengthy athletic 
events such as running or jumping.  X-rays of the feet taken 
in June 1998 were negative.  

Reports of podiatry consultations in October and December 
1998 noted assessments of pes planus with abnormal pronation, 
bilateral, and peroneal tendonitis, bilateral.  There was 
pain more significant on the right than the left.  It was 
noted that the veteran was casted for accommodative bilateral 
orthotics.  A leather balanced orthotic was selected because 
he had a previous history of hard plastic orthotics which he 
could not tolerate.  

On VA examination in July 2000, the veteran reported 
continual pain and pressure in his feet, especially in the 
morning after being off of them all day.  He indicated that 
when he stepped down the bottom of his foot along the third 
metatarsal started hurting.  On a scale of 1-10, he described 
his pain as constantly at an 8, and when he did any type of 
physical activity like bike riding where he was on a seat or 
put any undo pressure on his feet, he reported it went to a 
10.  He took Dapro for pain.  He stated that his feet hurt 
mostly early in the morning and with any prolonged walking or 
prolonged exercise.  The veteran reported that during flare-
up, he could do no physical activity nor run.  He complained 
of an increase in weight because he was unable to exercise.  
He had orthotics which were made for him but stated that he 
had only about two pair because he had very wide feet and did 
not have the right pair of shoes.  

Physical examination showed that on weight bearing the 
alignment of the Achilles' tendon was slightly off in the 
back to the left and on non-weight bearing it was normal.  It 
could not be corrected by manipulation.  It was very painful 
for the veteran when corrected by manipulation.  There was 
pain under the third metatarsal on the plantar side with 
palpitations.  He had good pedal pulses.  His skin was warm 
and he had good turgor.  He did have pain in the lateral base 
of the fifth metatarsal area.  There was no edema or redness 
noted in the feet bilaterally.  He did have pes planus with 
abnormal pronation during stance and gait.  X-rays showed 
some degenerative changes.  There was some peroneal 
tendonitis noted.  The pain was more significant in the right 
foot than in the left.  

A January 2001 VA medical opinion indicated that it was more 
likely than not that the veteran's pes planus was incurred in 
or aggravated during active service due to fracture of a 
metatarsal bone in his left foot.  

In December 2001, the veteran testified at a hearing before 
the undersigned Member of the Board that he had arthritis and 
tendinitis in both feet and that he did not take a prescribed 
anti-inflammatory because of the side effects.  He indicated 
that he could not wear orthotics because he had only been 
able to find two pairs of shoes, which were boots, in which 
he could wear the orthotics.  He stated that shoes he found 
comfortable had a lower back at the heel allowing the 
orthotics to keep slipping out.  He reported that he was only 
able to stay on his feet for 15 minutes at the most, that he 
could only walk 2-3 blocks and that his feet were constantly 
tender and swollen.  He took Aleve and acetaminophen for 
pain.  He stated that his foot disability prevented him from 
engaging in activities he did before, such as snow boarding.  
The veteran's spouse testified that he would wake up in pain 
if she touched his feet in bed at night.  The veteran stated 
that his feet cramped a lot when sitting or lying down.  See 
December 2001 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  The evaluation of 
the same disability (symptom) under various diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2001).

Under Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease), unilateral or bilateral, warrants a maximum 10 
percent rating.  This is the only rating provided for 
anterior metatarsalgia (Morton's disease).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  

Diagnostic Code 5276 provides a 30 percent rating for 
bilateral severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and/or 
characteristic callosities.  A 50 percent rating is warranted 
for bilateral pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that the evidence of record demonstrates that 
the veteran's bilateral metatarsalgia with pes planus are 
manifested by pain, and abnormal pronation of the feet on 
weight bearing, which more nearly approximates the criteria 
for a 50 percent evaluation under Diagnostic Code 5276.  With 
resolution of doubt in the veteran's favor, it is held that 
the medical records establish that the veteran has pronounced 
bilateral flatfoot disability.  The January 1998 VA 
examination, October 1998 VA podiatry consultation, and July 
2000 VA examination note that the veteran has bilateral foot 
pain, increased on use and during flare-ups, such that he can 
do no physical activity or run, and abnormal pronation during 
stance and gait.  The July 2000 examination also notes that 
he has misalignment of the Achilles' tendon on weight bearing 
which is very painful when corrected by manipulation.  The 
January 1998 examination notes tenderness to palpation over 
the third metatarsal bone in the left foot and the fifth 
metatarsal bone in the right foot.  Although the record 
indicates that the veteran was fitted with new orthotics for 
fallen arches, bilaterally, in October 1998, the Board finds 
credible his testimony regarding his inability to wear them.  
In this regard, the Board notes that the October 1998 record 
reflects that he was unable to wear the orthotics previously 
supplied.  The demonstrated additional functional loss due to 
pain on use, and during flare-ups, as noted above, is 
contemplated by the 50 percent rating under the diagnostic 
code relating to pes planus.  38 C.F.R. §§ 4.40, 4.45.  
Moreover, a 50 percent rating is the maximum schedular rating 
under Diagnostic Code 5276 and the veteran is not entitled to 
a higher rating, including due to pain, under any other 
diagnostic code for evaluating foot disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284.

A review of the evidence of record shows that the veteran's 
service-connected bilateral metatarsalgia with pes planus is 
pronounced.  Accordingly, a 50 percent rating is warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An initial 50 percent rating for metatarsalgia with pes 
planus is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

